DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-20, drawn to a network server that receives an access request from the user;… and determine whether to grant the access request based on the MAC address of the user device, classified in class H04W, subclass 12/6;  class H04N, subclass 21/25816; Class H04L, Subclass 63/0876.
II.	Claim 21-52, drawn to a network server that establish a ciphered tunnel between the network server and the user; …and determine whether to continue an authentication processes based on the MAC address of the user server, classified in class H04W, subclass 12/043 Class H04W, Subclass 12/065; 
III.	Claim 53-62, 90-99, drawn to an access point that receives a first association request message originating from user;… and continues an association process based on authentication success message received from network server, classified in class H04L, subclass 63/0884.
IV.	Claim 63-73 drawn to an access point that receives an access network query protocol ANQP query from a user device; and transmit an ANQP response including requirements to connect to the available network, wherein the requirements include that a real MAC address is required for access to the available network, classified in class H04W, subclass 12/08; class H04L, subclass 630236.
V.	Claim 63-73 drawn to a network server that compare the authentication information to a database of registered devices to determine if the authentication information is in the database; determine an account based on the comparison; and associate the randomized MAC address with the account, classified in class H04L, subclass 63/0892.

Inventions are distinct, each from the other because of the following reasons: inventions in groups I-V(I-II, I-III, I-IV, I-V, II-III, II-IV, II-V, III-IV, III-V, IV-V) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, inventions in the above groups have separate utility such as those indicated by the different limitations as outlined in the respective grouping of the different claimed inventions as illustrated above.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (i.e. GROUP I is classified in H04W12/6;  H04N 21/25816; H04L 63/0876; GROUP II is classified in H04W12/043; H04W 12/065;  GROUP III is classified in H04 63/0884; GROUP IV is classified in H04W 12/08; H04L 630236; GROUP V is classified in H04L63/0892)
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(i.e. GROUP I is classified in H04W12/6;  H04N 21/25816; H04L 63/0876; GROUP II is classified in H04W12/043; H04W 12/065;  GROUP III is classified in H04 63/0884; GROUP IV is classified in H04W 12/08; H04L 630236; GROUP V is classified in H04L63/0892)
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to David Smith, Reg. No. 75,540 on 6-14-22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474